Citation Nr: 0716696	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Fargo, North Dakota.

The Board observes that the veteran indicated in his February 
2005 substantive appeal that the effective date for 
peripheral neuropathy of both lower extremities should be 
July 30, 2002.  As these issues have not yet been adjudicated 
by the RO, the Board refers them for consideration.


FINDING OF FACT

Peripheral neuropathy of the left lower extremity is 
manifested by subjective complaints of weakness and slight 
numbness, and objective evidence of decreased sensation and 
reflexes; there is no objective evidence of decreased motor 
strength or limited motion of the ankle.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, and no higher, for 
peripheral neuropathy of the left lower extremity have been 
met throughout the appeal period.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In his February 2005 substantive appeal the veteran requested 
that VA assign a 10 percent evaluation for his service-
connected peripheral neuropathy of the left lower extremity.  
He indicated that since his peripheral neuropathy of the 
right lower extremity was evaluated as 10 percent disabling, 
so should his peripheral neuropathy of the left lower 
extremity.  The Board notes that the decision below grants a 
10 percent evaluation for peripheral neuropathy of the left 
lower extremity.  The Board's decision therefore represents a 
grant of the entire benefit sought on appeal.  Thus, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act of 
2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

The veteran's service-connected peripheral neuropathy of the 
left lower extremity associated with type II diabetes 
mellitus has been rated as zero percent disabling by the RO 
under the provisions of Diagnostic Code 8521.  See 38 C.F.R. 
§ 4.124a (2006).  In assigning a noncompensable evaluation, 
the RO indicated that although the veteran displays 
symptomatology associated with a compensable evaluation, the 
September 2003 VA examination report concludes that such 
symptomatology is associated with his nonservice-connected 
multiple sclerosis or unknown etiology, and not peripheral 
neuropathy.  However, the veteran contends that his multiple 
sclerosis has been in remission since 1981, and that any 
current symptomatology related to nerve damage in his left 
lower extremity is due to his service-connected diabetes 
mellitus.

Diagnostic Code 8521 provides for a 40 percent rating for 
complete paralysis of the external popliteal nerve (common 
peroneal) where there is foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.  A 30 percent evaluation is 
warranted for severe incomplete paralysis.  A 20 percent 
evaluation is assigned where there is moderate incomplete 
paralysis, and a 10 percent evaluation is warranted for mild 
incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8521 (2006).

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.

A September 2003 VA examination report of record indicates 
that the veteran complained of weakness and slight numbness 
in his left leg.  Upon physical examination, the veteran 
reported diminished sensation to the plantar surface of his 
left foot, better sensation of the dorsal foot area, and 
delayed sensation of the distal tips.  Patellar and Achilles 
reflexes on the left were 1/4.  The examiner did not indicate 
any decreased strength in the left lower extremity, nor was 
any limited motion noted.  The VA examiner stated that the 
veteran has early peripheral neuropathy, worse on the left 
leg than the right; however, the left leg is more likely 
worse due to either the veteran's multiple sclerosis or of 
unknown etiology.

As previously mentioned, a noncompensable evaluation was 
assigned despite evidence of decreased sensation and reflexes 
based upon the VA examiner's opinion that such symptomatology 
was more likely due to a nonservice-connected disability.  
Following certification of this appeal, the veteran submitted 
(with a waiver of RO consideration) a November 2005 letter 
from Dr. Sheldon.  This letter indicates that the veteran has 
a very questionable diagnosis of multiple sclerosis based on 
an old chart record and that he has negative evoke potentials 
and oligoclonal band testing.  Dr. Sheldon opined that the 
pattern of the veteran's peripheral neuropathy was much more 
consistent with being associated with his diabetes mellitus 
than related to multiple sclerosis.

In light of Dr. Sheldon's competent medical opinion, the 
Board will attribute the symptomatology described above to 
his service-connected peripheral neuropathy.  In doing so, 
the Board finds that the veteran is entitled to a 10 percent 
evaluation, and no more, for this disability.  As the 
objective evidence of record reveals that the veteran's left 
foot nerve disability is manifested solely by decreased 
sensation and reflexes, the Board finds that he is not 
entitled to an initial rating in excess of 10 percent.  A 10 
percent rating contemplates mild incomplete paralysis of the 
external popliteal nerve, and as there is no evidence of 
decreased motor strength or limited ankle motion, the Board 
finds that peripheral neuropathy of the left lower extremity 
does not more nearly approximate moderate or severe 
incomplete paralysis of the external popliteal nerve.  
Moreover, his symptoms are not such of a severity so as to 
warrant a 40 percent disability rating under Diagnostic Code 
8521 in contemplation of complete paralysis as there is no 
evidence of foot drop, slight droop of first phalanges of all 
toes, inability to dorsiflex the foot, extension of proximal 
phalanges of toes lost, abduction of foot lost, adduction 
weakened, or anesthesia covering entire dorsum of foot and 
toes.  Therefore, the Board finds that the veteran is 
entitled to an initial rating of 10 percent, and no higher, 
for his peripheral neuropathy of the left lower extremity 
under Diagnostic Code 8521.

Consideration has again been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher evaluation for the veteran's service-
connected peripheral neuropathy of the left lower extremity, 
as a review of the record, to include the medical evidence, 
fails to reveal any additional functional impairment 
associated with such disability to warrant consideration of 
alternate rating codes.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for an initial 
rating in excess of 10 percent for peripheral neuropathy of 
the left lower extremity.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a 10 percent evaluation, and no more, for 
peripheral neuropathy of the left lower extremity is granted 
throughout the appeal period.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


